Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s amendment filed on 05/02/2022, wherein claim 7 has been amended.
Claims 1-8 are pending.

Election/Restrictions
Claims 4-6 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions. 
Claims 1-3, 7-8 are examined herein on the merits. 

Applicant’s amendment overcomes the rejection of claim 7 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shih et al. (US 7,649,023, PTO-1449), in view of Feng-Jing Chen (US 2003/0077297, PTO-892). The rejection is herein withdrawn.
The rejection of claim 8 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shih et al. (US 7,649,023, PTO-1449), in view of Feng-Jing Chen (US 2003/0077297, PTO-892) is herein withdrawn. Note: Claim 8 was included in the rejection by mistake.
The rejection of claims 1-3, 7, 8 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Application No. 16/983,189 is herein withdrawn, since the U.S. Application No. 16/983,189 is ABANDONED.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 7-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,023,897. Although the conflicting claims are not identical, they are obvious over each other because the subject matter embraced in the instant claims overlaps with the stated claims of US Patent No. 9,023,897. The claimed composition is within the scope of the claims of the US Patent No. 9,023,897. Instant claims recite risperidone as the drug/pharmaceutically active principle. It would have been obvious to a person of ordinary skill in the art to employ risperidone as the drug/pharmaceutically active agent in the composition taught in ‘897. One of ordinary skill in the art would have been motivated to employ risperidone as the drug/pharmaceutically active agent in the composition taught in ‘897 with reasonable expectation of success of obtaining a drug delivery composition with the desired release of the active agent risperidone.
Further, it would have been obvious to employ the drug delivery composition in a syringe, because ‘897 teaches that the drug delivery composition is an injectable composition, and thus one can employ the composition in a syringe to inject the composition.
Regarding the recitations “wherein the biodegradable drug delivery composition delivers the risperidone for at least 7 days when administered to a patient” in claim 2, and “wherein the biodegradable drug delivery composition delivers the risperidone for at least 7 days when administered to a patient”, it is pointed out that these recitations are property of the composition. “897 renders obvious instant biodegradable drug delivery composition, and the composition will have the recited properties.
The claimed composition is within the scope of the claims of the US Patent No. 9,023,897 and are obvious.
Response to Arguments
Note: Applicant’s requests the rejections be held in abeyance at least until the allowable scope of the present claims is determined and that the rejections be reconsidered in view of the allowable scope of the claims.


Claims 1-3, 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Application No. 17/025,826. Although the conflicting claims are not identical, they are obvious over each other because the subject matter embraced in the instant claims overlaps with the stated claims of US Application No. 17/025,826. The claimed composition is within the scope of the claims of the US Application No. 17/025,826. It would have been obvious to a person of ordinary skill in the art to employ methoxy encapped poly(ethylene glycol) in the diblock copolymer because ‘826 teaches that PEG in the diblock copolymer is end-capped.
‘826 renders obvious instant drug delivery composition comprising instant triblock and diblock copolymers, and the biodegradable drug delivery composition will be insoluble in water since it is the property of the composition.
It would have been obvious to employ the drug delivery composition in a syringe, with reasonable expectation of success of employing the composition for injecting to a patient.
Regarding the recitations “wherein the biodegradable drug delivery composition delivers the risperidone for at least 7 days when administered to a patient” in claim 2, and “wherein the biodegradable drug delivery composition delivers the risperidone for at least 7 days when administered to a patient”, it is pointed out that these recitations are property of the composition. “826 renders obvious instant biodegradable drug delivery composition, and the composition will have the recited properties.
Response to Arguments
Note: Applicant’s requests the rejections be held in abeyance at least until the allowable scope of the present claims is determined and that the rejections be reconsidered in view of the allowable scope of the claims.


Claims 1-3, 7, 8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Application No. 17/571,804. Although the conflicting claims are not identical, they are obvious over each other because the subject matter embraced in the instant claims overlaps with the stated claims of U.S. Application No. 17/571,804. The claimed composition is within the scope of the claims of the U.S. Application No. 17/571,804. Instant claims recite risperidone as the drug/pharmaceutically active principle. It would have been obvious to a person of ordinary skill in the art to employ risperidone as the drug/pharmaceutically active agent in the composition taught in ‘804. One of ordinary skill in the art would have been motivated to employ risperidone as the drug/pharmaceutically active agent in the composition taught in ‘804 with reasonable expectation of success of obtaining a drug delivery composition with the desired release of the active agent risperidone.
It would have been obvious to employ the drug delivery composition in a syringe, with reasonable expectation of success of employing the composition for injecting to a patient.
Regarding the recitations “wherein the biodegradable drug delivery composition delivers the risperidone for at least 7 days when administered to a patient” in claim 2, and “wherein the biodegradable drug delivery composition delivers the risperidone for at least 7 days when administered to a patient”, it is pointed out that these recitations are property of the composition. ‘804 render obvious instant biodegradable drug delivery composition, and the composition will have the recited properties.
Response to Arguments
Note: Applicant’s requests the rejections be held in abeyance at least until the allowable scope of the present claims is determined and that the rejections be reconsidered in view of the allowable scope of the claims.

Prior Art Made of Record:
US 6,592,899
US 6,616,941
US 20080247987
WO 97/10849 / PTO-1449
US 2005/0112170/ PTO-1449/
US 6322805
CN 1850276 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627